Matter of Mariam D. v Adama D. (2015 NY Slip Op 01900)





Matter of Mariam D. v Adama D.


2015 NY Slip Op 01900


Decided on March 10, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 10, 2015

Friedman, J.P., Sweeny, Acosta, DeGrasse, Gische, JJ.


14465

[*1] In re Mariam D., Petitioner-Respondent,
vAdama D., Respondent-Appellant.


Steven N. Feinman, White Plains, for appellant.
Jo Ann Douglas, New York, for respondent.
Andrew J. Baer, New York, attorney for the children.

Order, Family Court, New York County (Monica Shulman, Referee), entered on or about May 5, 2014, which awarded petitioner mother sole legal and physical custody of the subject children, with visitation to respondent father, unanimously affirmed, without costs.
The record supports the finding that the best interests of the children are met by the award of legal and physical custody to the mother (see generally Eschbach v Eschbach, 56 NY2d 167, 171-172 [1982]). The order of protection against the father impeded his ability to obtain physical custody of the children, and there is an inability on the part of the parents to put aside the acrimony and distrust resulting from the father's domestic violence. Moreover, the record shows that the mother is the children's primary care giver, and she has demonstrated an ability to properly care for them and provide for their needs (see Matter of Rena M. v Derrick A., 122 AD3d 457 [1st Dept 2014]; Matter of Xiomara M. v Robert M., 102 AD3d 581 [1st Dept 2013]). There exists no basis to disturb the Referee's credibility determinations (see Matter of Mildred S.G. v Mark G., 62 AD3d 460 [1st Dept 2009]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 10, 2015
CLERK